United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3984
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Billy B. Garrison

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: July 02, 2013
                                Filed: July 15, 2013
                                   [Unpublished]
                                   ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Billy Garrison pleaded guilty to drug, firearm, and money-laundering charges.
The district court1 imposed a total sentence of 240 months in prison and 5 years of

      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
supervised release, in accordance with a Fed. R. Crim. P. 11(c)(1)(C) plea agreement.
On appeal, Garrison’s counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), and Garrison has filed a pro se brief raising various challenges to his
sentence.

      Garrison’s plea agreement contained an appeal waiver, which we will enforce,
because the record shows that Garrison knowingly and voluntarily entered into the
plea agreement and the appeal waiver, and no miscarriage of justice will result from
enforcing the waiver. See United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc).

       Although Garrison purports to raise a claim of prosecutorial misconduct which
would fall outside the scope of the waiver, he has not explained how his allegations
that the prosecutor made misrepresentations to the court had any effect on his
sentence, which was the only sentence the court could impose after accepting the
agreement. See Fed. R. Crim. P. 11(c)(1)(C). To the extent Garrison raises
ineffective-assistance claims that would fall outside of the scope of the waiver, we
decline to consider them on direct appeal. See United States v. McAdory, 501 F.3d
868, 872-73 (8th Cir. 2007).

      After reviewing the record under Penson v. Ohio, 488 U.S. 75 (1988), we have
found no nonfrivolous issues outside the scope of the waiver. Accordingly, we grant
counsel’s motion to withdraw, and enforce the appeal waiver by dismissing the
appeal.
                      ______________________________




                                         -2-